DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply and amendments filed on January 18, 2022.
Claims 1, 4 through 6, and 9 through 15 remain pending, all as amended either directly or indirectly. Claims 9 through 15 remain withdrawn as noted in greater detail below.
The amendment filed on January 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: that the first bent end portion and the second bent end portion are disposed at a non-zero and non-right angle relative to an up-down direction as now newly cited in the amended/replacement abstract. See the corresponding section under “Specification” hereinbelow for further details.
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments filed on January18, 2022 have been fully considered but they are not persuasive. 

Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bent end portions not being vertical; “’the solid precipitated above the liquid passage completes melting earlier than the solid precipitated below the liquid passage’ representing the distance relationship among straight lines as in the present application” or corresponding to a configuration in which the liquid passage and the heat medium passage are not arranged at approximately equal intervals) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

 
Election/Restriction
Claims 9 through 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected second through fifth species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2020.
Drawings
The drawings filed on December 18, 2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims: that the first bent end portion and the second bent end portion (emphasis added) are disposed at a non-zero and non-right angle relative to an up-down direction as newly recited in base claim 1 of the instant application.  While Figure 6 of the instant application DOES show, for example, an angle θ between a liquid passage 3 and a heat medium passage 4 as being other than a zero angle and other than a right angle, Figure 6 does NOT show the first bent end portion and the second bent end portion as being No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Receipt and entry of the amended/replacement abstract filed on January 18, 2022 are hereby acknowledged.
The amendment filed on January 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: that the first bent end portion and the second bent end portion are disposed at a non-zero and non-right angle relative to an up-down direction (emphasis added) as now newly cited in the amended/replacement abstract. Note that nothing in the originally filed written disclosure supports the above newly added matter specifically as now cited in the abstract. While Figure 6 of the instant application shows an angle θ between a liquid passage 3 and a heat medium passage 4 as being other than a zero angle and other than a right angle, neither Figure 6 nor any other figure in the instant application discloses any particular angle between the first bent end portion and the second bent end portion as being within the newly cited range or as having one of the aforementioned values. Additionally, the originally filed specification does not describe any particular angle between the first bent end portion and the second bent end portion as being within the newly cited range for the aforementioned angle as now newly cited in the abstract.
Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The amended abstract of the disclosure is objected to because it contains new matter as described in greater detail above and also because it is at least somewhat 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 through 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
In particular, base claim 1 as amended now newly recites that “the first bent end portion and the second bent end portion are disposed at a non-zero and non-right angle relative to an up-down direction”. While Figure 6 of the instant application does show an angle θ between respective axes of a liquid passage 3 and of a heat medium passage 4 as being other than a zero angle and other than a right angle, Figure 6 only shows the angle between the respective axes of straight portions of each of the liquid passage 3 and of the heat medium passage 4 and does not show any such angle between any corresponding bent end portions of either of these passages as now newly recited in the claims. Additionally, the originally filed specification does not describe any particular angle between the first bent end portion and the second bent end portion nor does it describe a value or a range for such an angle which falls within the newly recited range.
Therefore, there appears to be nothing in the original disclosure to specifically support the aforementioned newly added limitations in base claim 1 (and in claims 4 through 6 via their direct or indirect dependence from claim 1) relating to any such angle between the first bent end portion and the second bent end portion and these newly added limitations in the claims appear to constitute impermissible new matter. 
Additionally, claim 5 as amended now newly recites that “wherein the solid precipitated above the liquid passage completes melting earlier than the solid precipitated below the liquid passage, when a solid portion of the heat storage material precipitated around the liquid passage of the second straight pipe portion is melted by the heat from the heat medium passage”. However, there does not appear to be any 
Any claim not specifically cited is rejected at least as depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1 as amended now newly recites that “the first bent end portion and the second bent end portion are disposed at a non-zero and non-right angle relative to an up-down direction” which appear to include impermissible new matter as noted earlier in the instant Office action. The aforementioned newly added limitations are further unclear as written in that it is not clear which particular planar or linear feature(s) of each the respective three-dimensional first bent end portion and of the second bent end portion is/are disposed at which of the two cited angles (i.e., the non-zero angle and the non-right angle) and/or whether these two afore cited angles are intended to be the 
Newly recited limitations “wherein the solid precipitated above the liquid passage completes melting earlier than the solid precipitated below the liquid passage, when a solid portion of the heat storage material precipitated around the liquid passage of the second straight pipe portion is melted by the heat from the heat medium passage” at the end of claim 5 are unclear as written, thus further rendering unclear the metes and bounds of protection sought by the claims. First of all, it is not clear whether the aforementioned limitations are intended to recite limitations reciting a process step related to the completion of melting followed by limitations reciting a condition which must be met before the limitations reciting the process step are to be realized OR to recite limitations reciting a process step related to the completion of melting followed by conditional limitations which are either unrelated to the same or which are to be realized after the limitations reciting the process step are met. Second of all, the aforementioned limitations as a whole recite one or more process steps in an apparatus claim, thus making it unclear whether a potentially infringing apparatus would infringe the instant 
There is also insufficient antecedent basis in the claims for the newly added limitations “the solid precipitated above the liquid passage [claim 5, line 12], “the solid precipitated below the liquid passage” [claim 5, line 13], and “the heat storage material precipitated around the liquid passage of the second straight pipe portion” [claim 5, lines 13-14], thus further rendering the claim indefinite with regard to the scope of protection sought by the claim. 
Any claim not specifically cited is rejected at least as depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best can be understood in view of the indefiniteness of the claims, claims 1 and 4 through 6 are rejected under 35 U.S.C. 103 as being unpatentable over JPS 57-12256 A (previously cited via IDS) in view of the Process Cooling 2013 article titled “Tube Size, Count, Length and More: Tips for Heat Exchanger Design” (previously of record).
With regard to claim 1 as amended, JPS 57-12256 A discloses a phase-change heat storage and discharge integrated heat exchanger apparatus (equivalent to a regenerative heat exchanger or a heat storage heat exchanger; see at least abstract 
Given that the newly added limitations “the first bent end portion and the second bent end portion are disposed at a non-zero and non-right angle relative to an up-down direction” in claim 1 are unclear as written, these newly added limitations are being very broadly interpreted, for examination purposes, as meaning that the first bent end portion and the second bent end portion do not entirely overlap with each other (i.e., are at least somewhat spatially distanced from each other) at least when viewed in one given direction. JPS 57-12256 A discloses the liquid passage 8 and the heat medium passage 7 as having corresponding bent end portions which do not entirely overlap with each other as shown in Figure 2 of JPS 57-12256 A.

Nevertheless, while not expressly disclosed by JPS 57-12256 A, it is known in the heat transfer arts to vary the relative diameters and/or the relative numbers of heat transfer fluid passages within a heat exchanger in order to vary the corresponding heat transfer rate within the heat exchanger so that a desired heat transfer rate is achieved during operation of the heat exchanger. For example, Process Cooling 2013 article titled “Tube Size, Count, Length and More: Tips for Heat Exchanger Design” teaches that heat exchanger designers routinely take into consideration, among other factors, both tube size (i.e., including tube diameter) and tube count (i.e., the number of tubes), varying each of these (i.e., as appropriate and as needed) in order to arrive at the optimum heat exchanger design for a given application.
Therefore, it would have been obvious to one skilled in the art at the time of filing of the instant application to modify the heat transfer rate within the inventive regenerative heat exchanger apparatus of JPS 57-12256 A by specifically modifying the relative pipe diameters as recited in claim 1 of the instant application and/or by specifically modifying the relative number of heat transfer fluid passages as recited in claim 3 of the instant application as taught by Process Cooling 2013 article titled “Tube Size, Count, Length and More: Tips for Heat Exchanger Design” in order to optimize the overall heat transfer rate of the inventive regenerative heat exchanger apparatus such 
 With regard to claim 4 as written, JPS 57-12256 A (i.e., especially Fig. 2) further discloses the regenerative heat exchange apparatus of claim 1 wherein the first straight pipe portion and the second straight pipe portion are disposed in a set and arranged in multiple stages in an up-down direction, wherein the second straight pipe portions of the heat medium passage 8 that are adjacent in the up-down direction are connected at their one end such that the heat medium passage 8 meanders in the up-down direction, and wherein the first straight pipe portions of the liquid passage 7 that are adjacent in the up-down direction are connected at their one end such that the liquid passage 7 meanders in the up-down direction, all as shown in Fig. 2.
With regard to claim 5 as written, JPS 57-12256 A discloses, at least as broadly interpreted as required, the regenerative heat exchange apparatus of claim 4, wherein a mean distance between the first straight pipe portion and the second straight pipe portion disposed in a set and arranged in multiple stages in the up-down direction is less than a distance between the second straight pipe portion in one stage and the first straight pipe portion in another stage adjacent to the one stage, again all as shown in Fig. 2.
With regard to claim 5 as amended, JP 57-12256 A also discloses that the heat storage material making up the heat storage body 5 within the heat storage housing or tank 4 is crystalline acetic acid and not water. Water is the only material with a density which is not higher in its solid state than in its liquid state (i.e., ice is less dense and 
Also with regard to claim 5 as amended, the newly added limitations relating to heat transfer during phase change of a heat storage material relate to an inherent property of heat storage materials in general.  
Lastly with regard to claim 5 as amended, the newly added limitations at the end of the claim relating to precipitated solids are extremely unclear as written and, for examination purposes, are being interpreted broadly as being conditional and thus not required. 
With regard to claim 6 as written, JPS 57-12256 A discloses, at least as broadly interpreted as required, the regenerative heat exchange apparatus of claim 4, wherein, when viewed in vertical cross-section of the heat storage tank 4, the first straight pipe portion and the second straight pipe portion disposed in a set and arranged in multiple stages in the up-down direction are disposed in a staggered arrangement, again as shown in Fig. 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763